 



Exhibit 10.1
EMPLOYMENT AGREEMENT
between
ZIMMER HOLDINGS, INC.
and
J. RAYMOND ELLIOTT
          This Employment Agreement (“Agreement”) is made and entered into by
and between Zimmer Holdings, Inc, a Delaware corporation (the “Company”), and J.
Raymond Elliott (“Executive”) and is dated this 18th day of November, 2006.
Recitals
          A. Executive currently serves as the Chairman of the Board, President
and Chief Executive Officer of the Company.
          B. Executive has notified the Company that he intends to resign from
his positions as President and Chief Executive Officer, and continue to serve as
Chairman of the Board of the Company.
          C. The Company and Executive desire to enter into an agreement
embodying the terms of Executive’s continued employment with the Company.
Agreement
          NOW, THEREFORE, in consideration of the foregoing and the mutual
promises set forth in this Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
          1. Effective Date. This Agreement shall be effective on the date that
Executive resigns from the positions as President and Chief Executive Officer
(the “Effective Date”).
          2. Term of Employment. Subject to earlier termination as provided in
Section 7 of this Agreement, the term of this Agreement shall begin on the
Effective Date and shall end on November 30, 2007; provided, however, that this
term may be extended by the parties mutual agreement only for successive terms
of six (6) months each (the original term plus any extensions of the term are
hereinafter referred to as the “Term”) if the Company provides written notice to
so extend to the Executive at least thirty (30) calendar days before the
scheduled expiration of the Term.
          3. Position and Responsibilities. During the Term, Executive agrees to
serve as Chairman of the Board of Directors (the “Board”) of the Company. In
this capacity the Executive shall preside at all meetings of the Board and the
stockholders and shall have such other duties, authorities and responsibilities
that are customary to such position

 



--------------------------------------------------------------------------------



 



          4. Standard of Care. During the Term, Executive will not, except as
noted herein, accept full-time employment with any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage, without the express written consent of the Company and will
not take any action that deprives the Company of any business opportunities or
otherwise act in a manner that conflicts with the best interests of the Company
or that is detrimental to the business of the Company; provided, however, this
Section 4 shall not be construed as preventing Executive (a) from investing his
personal assets in such form or manner as will not require his services in the
daily operations and affairs of the businesses in which such investments are
made, or (b) from participating in charitable or other not-for-profit activities
as long as such activities do not interfere with Executive’s work for the
Company (or its affiliates) or (c) participating in other part-time activities
that either individually or cumulatively do not interfere with the Executive’s
work for the Company (or its affiliates).
          5. Compensation and Benefits. As remuneration for all services to be
rendered by Executive during the Term, the Company shall pay and provide to
Executive the following:
     5.1. Base Salary. The Company shall pay Executive a base salary equal to
Executive’s base salary in effect immediately prior to the Effective Date (the
“Base Salary”). The Base Salary shall be paid to Executive consistent with the
customary payroll practices of the Company.
     5.2. Incentive Bonus. Executive shall not be entitled to participate during
the Term in any annual or new incentive bonus plan which the Company now has or
may adopt and implement from time to time during the Term except as otherwise
provided for in currently approved bonus programs including the integration
bonus (earned award through 2006) and the three year incentive plan (pro-rata
earned award through the Term).
     5.3. Equity Compensation. Executive shall not be entitled to participate
during the Term in any equity compensation plan which the Company now has or may
adopt and implement from time to time during the Term.
     5.4. Employee Benefits. The Company shall provide to Executive employee
fringe benefits and perquisites commensurate with his position with the Company
and equal to the Executive’s fringe benefits and perquisites in effect
immediately prior to the Effective Date. Nothing contained in this Section shall
obligate the Company to institute, maintain or refrain from changing, amending
or discontinuing any employee fringe benefit plan, so long as such changes are
similarly applicable to other employees generally.
          6. Reimbursement of Business Expenses. The Company shall pay or
reimburse Executive for all ordinary and necessary expenses, which Executive
incurs in performing his duties under this Agreement. Such expenses shall be
paid or reimbursed to

-2-



--------------------------------------------------------------------------------



 




Executive consistent with the expense reimbursement policies of the Company in
effect from time to time and Executive agrees to abide by any such expense
reimbursement policies.
          7. Termination of Employment.
     7.1. Termination Due to Death. If Executive dies during the Term, this
Agreement shall terminate on the date of Executive’s death. Upon the death of
Executive, the Company’s obligation to pay and provide Executive compensation
and benefits under this Agreement shall immediately terminate, except: (a) the
Company shall pay Executive or Executive’s legal representative that portion of
his Base Salary, at the rate then in effect, which shall have been earned
through the termination date; and (b) the Company shall pay or provide Executive
or Executive’s legal representative such other payments and benefits, if any,
which had accrued hereunder before Executive’s death including but not limited
to the Executive’s Zimmer Life Insurance policy in effect immediately prior to
the Effective Date. Other than the foregoing, the Company shall have no further
obligations to Executive (or Executive’s legal representatives, including
Executive’s estate, heirs, executors, administrators and personal
representatives) under this Agreement unless provided for in other company
policies and agreements with the Executive.
     7.2. Termination Due to Disability. If Executive suffers a Disability (as
hereafter defined), the Company shall have the right to terminate this Agreement
and Executive’s employment with the Company. The Company shall deliver written
notice to Executive of the Company’s termination because of Disability, pursuant
to this Section 7.2, specifying in such notice a termination date not less than
seven (7) calendar days after the giving of the notice (the “Disability Notice
Period”), and this Agreement, and Executive’s employment by the Company, shall
terminate at the close of business on the last day of the Disability Notice
Period.
          Upon the termination of this Agreement because of Disability, the
Company’s obligation to pay and provide to Executive compensation and benefits
under this Agreement shall immediately terminate, except: (a) the Company shall
pay Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date; and (b) the Company shall
pay or provide Executive such other payments and benefits, if any, which had
accrued hereunder before the termination for Disability. This agreement does not
supercede and the Company remains obligated to pay Disability payments as
provided for under the current Zimmer Short and Long Term Disability Program or
any new “LTD” programs that may be put in place during the Term.
          The term “Disability” shall mean when Executive is deemed disabled in
accordance with any long-term disability insurance policy or plan of the Company
in effect at the time of the illness or injury causing the disability.

-3-



--------------------------------------------------------------------------------



 



     7.3. Termination by the Company For Cause. At any time during the Term, the
Company may terminate this Agreement and Executive’s employment with the Company
for “Cause” as provided in this Section 7.3. “Cause” shall mean the occurrence
of one or more of the following events: (a) Executive’s conviction for a felony
or of any crime involving moral turpitude; (b) Executive’s engaging in any
illegal conduct or willful misconduct in the performance of his employment
duties for the Company (or its affiliates); (c) Executive’s engaging in any
fraudulent or dishonest conduct in his dealings with, or on behalf of, the
Company (or its affiliates); (d) Executive’s material violation of the Company’s
business ethics or conflict-of-interest policies, as such policies currently
exist or as they may be amended or implemented during Executive’s employment
with the Company; and (e) Executive’s misuse of alcohol or illegal drugs which
interferes with the performance of Executive’s employment duties for the Company
or which compromises the reputation or goodwill of the Company.
          Upon the occurrence of any of the events specified above, the Company
may terminate Executive’s employment for Cause by notifying Executive in writing
of its decision to terminate his employment for Cause, and Executive’s
employment and this Agreement shall terminate at the close of business on the
date on which the Company gives such notice.
          Upon termination of Executive’s employment by the Company for Cause,
the Company’s obligation to pay or provide Executive compensation and benefits
under this Agreement shall terminate, except: (a) the Company shall pay
Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date; and (b) the Company shall
pay or provide Executive such other payments or benefits, if any, which had
accrued hereunder before the termination date. Other than the foregoing, the
Company shall have no further obligations to Executive under this Agreement.
     7.4. Termination By Executive. At any time during the Term, Executive may
terminate this Agreement and his employment with the Company by giving the
Company written notice of termination, specifying in such notice a termination
date not less than thirty (30) calendar days after the giving of the notice (the
“Executive’s Notice Period”), and Executive’s employment with the Company shall
terminate at the close of business on the last day of Executive’s Notice Period.
Upon termination of Executive’s employment with the Company under this
Section 7.4, the Company’s obligation to pay Executive compensation and benefits
under this Agreement shall immediately terminate, except: (a) the Company shall
pay Executive that portion of his Base Salary, at the rate then in effect, which
shall have been earned through the termination date; and (b) the Company shall
pay or provide Executive such other payments and benefits, if any, which had
accrued hereunder before the termination date. Other than the foregoing, the
Company shall have no further obligations to Executive under this Agreement.

-4-



--------------------------------------------------------------------------------



 



          8. Assignment.
     8.1. Assignment by Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon any and all
successors and assigns of the Company, including without limitation by asset
assignment, stock sale, merger, consolidation or other corporate reorganization.
     8.2. Non-Assignment by Executive. The services to be provided by Executive
to the Company hereunder are personal to Executive, and Executive’s duties may
not be assigned by Executive.
          9. Notice. Any notice required or permitted under this Agreement shall
be in writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:
If to the Company:
Zimmer Holdings, Inc.
345 East Main Street
Warsaw, Indiana 46580
Attention: Board of Directors
If to Executive:
J. Raymond Elliott
_____________________
_____________________

          A notice delivered personally shall be deemed delivered and effective
as of the date of delivery. A notice sent by overnight courier or express mail
shall be deemed delivered and effective one (1) day after it is deposited with
the postal authority or commercial carrier. A notice sent by certified or
registered mail shall be deemed delivered and effective two (2) days after it is
deposited with the postal authority.
          10. Miscellaneous.
     10.1. Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, with respect to
Executive’s continued employment as Chairman through the Term, and constitutes
the entire agreement of the parties with respect thereto; provided, however,
that this Agreement shall not diminish any rights either party may have as a
result of any other agreements previously or subsequently entered into by the
parties, including but not limited to any

-5-



--------------------------------------------------------------------------------



 



Retention Agreement, Change in Control Severance Agreement, and Non-Disclosure,
Non-Competition and Non-Solicitation Agreement.
     10.2. Modification. This Agreement shall not be varied, altered, modified,
canceled, changed, or in any way amended except by mutual agreement of the
parties in a written instrument approved by the Board or its compensation
committee.
     10.3. Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.
     10.4. Tax Withholding. The Company may withhold from any compensation or
benefits payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling and
in a manner consistent with customary practices.
     10.5. Contractual Rights to Benefits. Nothing herein contained shall
require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.
     10.6. No Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions of this Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.
     10.7. Governing Law; Choice of Forum. To the extent not preempted by
federal law, the provisions of this Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, notwithstanding any state’s
choice-of-law or conflicts-of-law rules to the contrary.
     10.8. Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof, shall be settled by binding
arbitration in the City of Warsaw, Indiana, in accordance with the laws of the
State of Indiana by three arbitrators, one of whom shall be appointed by the
Company, one by Executive and the third of whom shall be appointed by the first
two arbitrators. The arbitration shall be conducted in accordance with the rules
of the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Section. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. The expenses of arbitration, and the fees of the arbitrators, shall be
paid by the party determined by the arbitrators as the non-prevailing party. In
addition, the prevailing party shall be entitled to recover its costs, including
reasonable attorneys’ fees, incurred in connection with the arbitration, and any
subsequent enforcement of any arbitration award in court.

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive and the Company have executed this Agreement,
intending it to be effective as of the Effective Date.

          ZIMMER HOLDINGS, INC.
   
 
       
By:
  /s/ Stuart M. Essig   /s/ J. Raymond Elliott
 
       
 
  Stuart M. Essig, Chairman, Compensation and   J. Raymond Elliott
 
  Management Development Committee    
 
       
 
  “Company”   “Executive”

-7-